16 So. 3d 874 (2009)
Antoine Eric SUMMERS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-3931.
District Court of Appeal of Florida, Fifth District.
June 23, 2009.
James S. Purdy, Public Defender, and Susan A. Fagan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Jeffrey R. Casey, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Lawson v. State, 941 So. 2d 485, 488 f.2 (Fla. 5th DCA 2006).
TORPY and EVANDER, JJ., and COBB, W., Senior Judge, concur.